484 F.2d 956
UNITED STATES of America, Plaintiff-Appellee,v.STATE OF MISSISSIPPI et al. (Smith County School District),Defendants-Appellants,Sylvarena Baptist Academy, Defendant-Appellant.
No. 72-2521.
United States Court of Appeals,Fifth Circuit.
Sept. 20, 1973.

Heber Ladner, Jr., Sp. Asst. Atty. Gen., A. F. Summer, Atty. Gen. of Miss., Jackson, Miss., for State of Mississippi.
Marvin Oates, Bay Springs, Miss., M. M. Roberts, Hattiesburg, Miss., for Sylvania Baptist Academy.
L. D. Pittman, Raleigh, Miss., for School Board.
Robert E. Hauberg, U. S. Atty., Jackson, Miss., Daniel F. Rinzel, Richard H. Swan, Andrew J. Ruzicho, Civil Rights Div., Dept. of Justice, Washington, D. C., for plaintiff-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion April 11, 1973, 5 Cir. 1973, 476 F.2d 941).
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, RONEY and GEE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the Judges in active service having voted in favor of granting a rehearing en banc,


2
It is ordered that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.